DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 10/13/2020.
Claims 1-7, 9-19, and 21-23 are pending.
Claims 1-3, 5, 9, 12-14, 16, and 21 are amended.
Claims 8 and 20 are cancelled.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 06/10/2020 and 10/13/2020.


Claim Objections
As noted in the previous office action, Claim 6 is objected to because of the following informalities:  
******A claim cannot depend on itself.  Appropriate correction is required.******
Claim 6 states: “The method of Claim 6,…”


Response to Arguments

Applicant’s arguments filed 10/13/2020 have been fully considered but they are not persuasive. Applicant's amendment necessitated the new citations to the amended limitations and interpretation of the cited prior art, but a short response to Applicants arguments will be provided here to supplement the newly cited limitations that follow.
Applicant’s arguments are primarily focused on that the applied prior art does not teach "after the lockout period, transitioning to or holding at a tint state determined using...tint states determined during the lockout period".
Specifically, regarding Chambers, Applicant states:

    PNG
    media_image1.png
    186
    641
    media_image1.png
    Greyscale


	The Examiner respectfully disagrees that the combination of Brown and Chambers do not teach the limitations in question as noted by the citations below. Moreover, to address Applicant’s argument against Chamber, it is noted that, in response to said applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In other words, Chambers is not being relied upon to teach a specific electrochromic window, since Brown already teaches this. Rather, Chambers, being from the same or similar field of devices that control light entering a space (see at least paragraphs 4, 6, and 7 of the instant specification and paragraph 20 of Chambers), is relied upon to teach the obviousness of implementing “lockout” periods based on input readings. In this respect, the aspects of a motorized roller shade’s shade state affecting light entering a space are analogous to those of an electrochromic window changing tint state. For this reason, the Examiner maintains that, at present, the newly added limitations to the independent claim do not make the combination of Brown and Chamber nonobvious. 

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, 10, 12-14, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2013/0271812 to Brown et al., (hereinafter Brown), in view of US Patent Publication No. 2014/0262057 to Chambers et al., (hereinafter Chambers).




Regarding claim 1, Brown teaches a method of controlling tint of a tintable window in a building (see P6, Brown), the method comprising: 
defining one or more threshold values of environmental conditions across a defined time period (Threshold defined across a period such as a 24 hours,  see P100, P99, P11, Fig. 10, Brown); 
defining two or more discrete tint state values for the tintable window (Two or more tint states of a window, see P62, P64, P100, Brown); 
receiving input readings of actual environmental conditions outside the building (Readings received for conditions outside a building, such as solar irradiance values from a sensor, see P71, P99-100, Brown); 
if the input readings during the defined time period cross one or two of the one or more threshold values (Measured reading crossing threshold, see P100, Fig. 10, P11, Brown), sending a first tint command to transition the tintable window from a first tint state toward a second tint state (When a threshold is passed, a window is controlled to transition from one tint level to another, see P100, P11, Brown) and not transitioning further during a lockout period (A transition control based on environmental based threshold is suspended (i.e. “locked out”) . A “lockout” period is being interpreted as any time interval where environmental based control is suspended or not considered, see P138, Brown.);

Brown does not explicitly teach after a lockout period, transitioning to, or holding, at a shade state determined using (i) a cloud condition determined using input readings taken during the lockout period, or (ii) input readings taken during the lockout period.
However, Chambers from the same or similar field of control windows and control of natural entering a space, teaches after a lockout period, transitioning to, or holding, at a shade state determined using (i) a cloud condition determined using input readings taken during the lockout period, or (ii) input readings taken during the lockout period (Readings that are taken during a planning period are assessed to determine a shade state during the planning period for the end of planning period. Either current light intensity during a planning period or light intensity at the beginning of the planning period is taken in order to obtain the expected light intensity at the end of the planning period. Since, the planning period is a period where window based control is limited (i.e. locked out), then the readings are during a “lockout” period. Furthermore, the readings include light intensity readings, which can be taken as an indication of cloud conditions, and thus the determination includes both “input readings” and “cloud condition” determined using “input reading taken during a lockout period,” see P90, P94-95, and P86, Chambers).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating shade control in consideration of a lockout period, as taught by Chambers.  
One of ordinary skill in the art would have been motivated to do this modification in order to better implement a restriction of excessive shade control, thus affecting light entering a space and visual changes that may discomfort and distract an occupant, as suggested by Chambers (see P90, 33, Chambers). 


Regarding claim 3, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches wherein one threshold value is defined if the defined time period is determined to be in a tail regime (A threshold in a tail section, see Fig. 10, Brown) and wherein two threshold values are defined if the defined time period is determined to be in a daytime regime (Two thresholds during sun light (i.e. daytime), see Fig. 10, P102, P100, P, Brown). 



Regarding claim 9, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches a tint state (tint states, see P62, P64, P100, Brown)
Brown does not explicitly teach a shade state determined during the lockout period using one or more logic algorithms. 
However, Chambers from the same or similar field of control windows for limiting light, teaches a shade state determined during the lockout period using one or more logic algorithms (Readings values taken during a planning period are assessed to determine a shade state for after the end of planning period, the determination is an a logic algorithm since it is based on the logic of obtaining current reading or readings at the beginning of the planning period and making a determination, see P90, 04-95, Chambers).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating making a logical algorithmic decision, as taught by Chambers.  
One of ordinary skill in the art would have been motivated to do this modification in order to consistently implement a restriction of excessive shade control so as to consistently limit visual changes that may discomfort and distract an occupant, as suggested by Chambers (see P90-96, 33, Chambers). 
 



Regarding claim 10, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches receiving an override tint state (Override tint command, see P138, Brown); and sending an override tint command to transition the tintable window to the override tint state (A tint state command is used under override, see P138, Brown).

Claim 12 is rejected on the same grounds as claim 1, and paras 68, 78 Brown for PWM modulator.
Claim 14 is rejected on the same grounds as claim 3.


Regarding claim 19, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches wherein the processor is further configured to determine the second tint state using one or more logic algorithms (Logic, see P82, Brown). 

Claim 21 is rejected on the same grounds as claim 9.
Claim 22 is rejected on the same grounds as claim 10.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Chambers, and in further view of “Building a cloud sensor” Farnham Astronomical Society, April 15, 2013, by Campbell-Burns (https://www.farnham-as.co.uk/2013/04/building-a-cloud-sensor/), 8 pg PDF printout (hereinafter Campbell).

Regarding claim 2, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches wherein the input readings comprise visible light photosensor readings (Photosensor, see P100, Brown). 
Chamber further traches weather feed data (Online meteorological data, see P86, Chambers)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating meteorological data, as taught by Chambers.  
One of ordinary skill in the art would have been motivated to do this modification in order to better determine current light intensity or lack therof (see P86, Chambers). 

Brown does not explicitly teach infrared sensor readings.
However Campbell, from the same or similar area of sky condition detection, teaches infrared readings (Infrared sensor obtains infrared readings, see Pg. 2, “How to measure sky temperature and ambient temperature,” Campbell).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating infrared readings, as taught by Chambers.  
One of ordinary skill in the art would have been motivated to do this modification in order to continuously determine cloud cover (see Pg 2, Chambers). 


Claim 13 is rejected on the same grounds as claim 2.


Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Chambers, and in further view of US Patent Publication No. 2014/0300945 to Parker (hereinafter Parker).


Regarding claim 4, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown does not explicitly teach wherein one or more threshold values are defined based on whether a defined time period is in a tail regime between sunrise and a first offset after sunrise or in a daytime regime between sunset and a second offset before sunset. 
However, Parker from the same or similar field of tint control windows, teaches wherein one or more threshold values are defined based on whether a defined time period is in a tail regime between sunrise and a first offset after sunrise or in a daytime regime between sunset and a second offset before sunset (A threshold at an offset of a defined time, such as about or around sunrise or sunset, see P52, P61, P57, P56, P52, P49, Parker).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating thresholds at specified times, as taught by Parker.  
One of ordinary skill in the art would have been motivated to do this modification in order to help mitigate thermal shock to a window at known times of rapid thermal change (see P61, P57, P52, Parker). 


Regarding claim 5, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown does not explicitly teach determining whether a defined time period is in a tail regime by evaluating input readings over a defined time period, wherein one or more threshold values are defined based on whether the defined time period is in the tail regime. 
However, Parker from the same or similar field of tint control windows, teaches determining whether a defined time period is in a tail regime by evaluating input readings over a defined time period, wherein one or more threshold values are defined based on whether the defined time period is in the tail regime (A “tail regime” such as sunset or sunrise can be determined by a change in flux, which is a large change in the irradiance, and thus a slope, and leads to a trigger threshold, see P59, P61, P51, Parker).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating consideration of changes in a condition, as taught by Parker.  
One of ordinary skill in the art would have been motivated to do this modification in order to trigger a desired tint response at particular moments that help mitigate thermal shock to a window at times of rapid thermal change (see P61, P57, P52, Parker). 


Claim 15 is rejected on the same grounds as claim 4.
Claim 16 is rejected on the same grounds as claim 5.


Claims 6, 7, 11, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Chambers, and in further view of US Patent Publication No. 2014/0236323 to Brown et al., (hereinafter Brown ‘323).

Regarding claim 6, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches determining a second tint state using an algorithm if at least one of input readings during a defined time period is above an uppermost of one or more threshold values (A tint state is transitioned from a first state to a determined second tint state when a reading passes above an uppermost threshold 1005, see P100; Fig. 10, Brown); and determining a second tint state using an algorithm if at least one of input readings during a defined time period is below an uppermost of one or more threshold values (A tint state is transitioned from a first state to a determined second tint state when a reading is below an uppermost threshold 1005, see Fig. 10, P100, Brown)
Brown implies “modules” since the tint transitions are separate functions, but Brown does not explicitly use the terms a “module A” and/or a “module B” and a “module C.” 
However, Brown ‘323 from the same or similar field of tint control windows, mentions a “module A” and/or a “module B” and a “module C.” (A “module A” and/or “module B, and “module C” are used to change a tint state from a first to a second determined tint state, see Fig. 8, P98, P94-97, Brown ‘323).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating “modules”, as taught by Brown ‘323.  
One of ordinary skill in the art would have been motivated to do this modification in order to separate distinct control functions into separate logically distinct components for the purpose of compartmentalizing logic (see P90-92, 98, Brown ‘323). 


Regarding claim 7, the combination of Brown, Chambers, and Brown ‘323 teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown ‘323 further teaches wherein a module A algorithm determines a second tint state by calculating a penetration depth of sunlight through a tintable window and determining the second tint state based on the calculated penetration depth and space type of a room having the tintable window (A “module A” determines tint level of a window based on penetration depth and space type, see P94, Brown ‘323); 
wherein a module B algorithm determines a second tint state based on a calculated solar irradiance flowing through a tintable window under clear sky conditions (A “module B” determines tint level of a window based irradiance through a window under clear sky conditions, see P96, Brown ‘323); 
and wherein a module C algorithm determines a second tint state based on actual conditions outside the building (A “module C” determines tint level of a window based on real-time (i.e. actual) external conditions, see P97, Brown ‘323). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating “modules” with specific functions, as taught by Brown ‘323.  
One of ordinary skill in the art would have been motivated to do this modification in order to better control tint levels to avoid direct sunlight or glare hitting an occupant, and to provide further benefits of energy savings (see P113, P90-98, Brown ‘323). 

Regarding claim 11, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown does not explicitly teach wherein an override tint state is received from a wall switch or a mobile device. 
However, Brown ‘323 from the same or similar field of tint control windows, teaches wherein an override tint state is received from a wall switch or a mobile device (Override via wall switch or remote device, see P110, P193, Brown, ‘323).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating overriding of a tint state from a specified means, as taught by Brown ‘323.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide convenient means at the hand of a user, so as to allow a user to override an automated setting to a user preferred state (see P110, Brown ‘323). 

Claim 17 is rejected on the same grounds as claim 6.
Claim 18 is rejected on the same grounds as claim 7.
Claim 23 is rejected on the same grounds as claim 11.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117